Citation Nr: 0909553	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence was received to reopen a 
claim as to whether the appellant's son J.T.C. was 
permanently incapable of self-support due to disability prior 
to age 18 for the purpose of helpless child benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to March 1956.  His son, J.T.C., was born in 
June 1967 and turned 18 in June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 administrative 
decision by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
claim.  The veteran filed a notice of disagreement, and in 
March 2005 the RO issued a rating decision again denying the 
claim.  The veteran thereafter perfected an appeal.  In 
September 2007, the Board remanded the appeal for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a January 1990 decision the RO denied a claim for 
permanent capacity for self-support due to physical or mental 
disability of a child; there was no timely appeal filed, and 
that determination became final.

3.  Evidence added to the record since the January 1990 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to helpless child benefits may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in October 2007 that fully addressed the 
aforementioned notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in November 2008 after the notice was 
provided.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in October 2007.  All identified and 
authorized records relevant to the matter have been requested 
or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the October 2007 VCAA notice 
shows the RO identified the basis for the denial in the prior 
decision and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis-New and Material Evidence 
Claim

In a January 1990 rating decision the RO denied entitlement 
to a claim for permanent capacity for self-support due to 
physical or mental disability of a child.  It was noted, in 
essence, that the veteran's child, J.T.C., sustained multiple 
physical injuries and brain damage in a motor vehicle 
accident in March 1986.  At the time of the accident, J.T.C. 
was over 18 years old.  A July 1989 statement from the 
veteran's accredited representative indicates that at the 
time of the accident, J.T.C. was over the age of eighteen but 
was attending high school.  It appears that the RO considered 
the accredited representative's arguments but denied the 
claim.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104 (2008).

The evidence received since the January 1990 decision 
includes private treatment records and additional written 
statements from the veteran and his accredited 
representative.  The veteran has acknowledged that his son 
was over the age of 18 at the time of his incapacitating 
accident but has stated that his son was still considered a 
child for VA purposes as he was still in high school.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
January 1990 decision is not new, and is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence which demonstrates that J.T.C. was under the age of 
18 when he was involved in his incapacitating motor vehicle 
accident, which was the basis for the prior determination.

The newly submitted statements from the veteran merely repeat 
contentions that were previously considered in the 
January 1990 rating decision of the RO.  Regrettably, none of 
the newly submitted statements from the veteran provide 
evidence that J.T.C. was under the age of 18 at the time of 
his motor vehicle accident.  Also, the veteran's statements 
that his son should be considered a child for VA purposes at 
the time of his March 1986 accident because he was enrolled 
in high school merely repeat an argument that had been 
previously considered and rejected in the January 1990 RO 
decision.  As mentioned previously, the Veteran did not 
appeal the January 1990 RO decision, and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.104 (2008).

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to helpless child benefits; the appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


